FILED
                                                                     United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                          Tenth Circuit

                           FOR THE TENTH CIRCUIT                               May 31, 2017
                       _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
CARLOS ISRAEL DONJUAN-LAREDO,

      Petitioner,

v.                                                         No. 15-9568
                                                       (Petition for Review)
JEFF SESSIONS,*
United States Attorney General,

      Respondent.
                       _________________________________

                           ORDER AND JUDGMENT**
                       _________________________________

Before TYMKOVICH, Chief Judge, McKAY and LUCERO, Circuit Judges.
                 _________________________________

      Carlos Israel Donjuan-Laredo is a native and citizen of Mexico. In September

2011, he pleaded guilty to using a false immigration document for work purposes in

violation of 18 U.S.C. § 1546(b)(1). In October 2011, he was convicted and


      *
        In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, Jeff Sessions is substituted for Loretta E. Lynch as the respondent in this
action.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentenced to time served plus ten days. After the completion of his criminal

sentence, the Department of Homeland Security (DHS) took him into custody and

commenced removal proceedings against him, charging him with being unlawfully

present in this country without proper admission or parole. See 8 U.S.C.

§ 1182(a)(6)(A)(i).

      At a hearing before an Immigration Judge (IJ), Mr. Donjuan-Laredo conceded

removability, but applied for cancellation of removal under 8 U.S.C. § 1229b(b)(1).

The IJ denied the application after finding that Mr. Donjuan-Laredo was statutorily

ineligible for such relief due to his conviction for violating § 1546. The Board of

Immigration Appeals (BIA) affirmed the IJ’s decision. Mr. Donjuan-Laredo now

petitions for review of that decision.

      We first address our jurisdiction. Under 8 U.S.C. § 1252(a)(2)(B)(i), we lack

jurisdiction to review “any judgment regarding the granting of relief under

section . . . 1229b.” “We have construed the term ‘judgment’ in this subsection as

referring to the discretionary aspects of a decision concerning cancellation of

removal.” Arambula-Medina v. Holder, 572 F.3d 824, 828 (10th Cir. 2009). But we

retain jurisdiction to review decisions under § 1229b that are non-discretionary in

nature. See Sabido Valdivia v. Gonzales, 423 F.3d 1144, 1148-49 (10th Cir. 2005).

The agency’s determination that Mr. Donjuan-Laredo has a conviction that

disqualifies him from being eligible for cancellation of removal under the terms of

the statute is not a discretionary decision as it does not “involve[] a judgment call by



                                            2
the agency.” Id. at 1149 (internal quotation marks omitted). We therefore have

jurisdiction to review the agency’s decision to deny relief under § 1229b in this case.

      A single member of the BIA issued a brief order affirming the IJ’s decision.

See 8 C.F.R. § 1003.1(e)(5). “[T]he (e)(5) brief order . . . produces an independent

BIA decision that constitutes the final order of removal under 8 U.S.C. § 1252(a).”

Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006). We review de novo

the BIA’s legal determination that Mr. Donjuan-Laredo’s conviction makes him

statutorily ineligible for cancellation of removal. See Herrera-Castillo v. Holder,

573 F.3d 1004, 1007 (10th Cir. 2009).

      To be eligible for cancellation of removal, Mr. Donjuan-Laredo needed to

show: (A) he had been physically present in the United States for a continuous

period of at least ten years; (B) he had been a person of good moral character during

that time; (C) he had not been convicted of an offense under 8 U.S.C. §§ 1182(a)(2),

1227(a)(2) or 1227(a)(3); and (D) his “removal would result in exceptional and

extremely unusual hardship” to a qualifying relative who is a United States citizen.

8 U.S.C. § 1229b(b)(1). It is the third requirement that is relevant here.

      Section 1227(a)(3)(B)(iii) provides that an alien who has been convicted of

“a violation of, or an attempt or a conspiracy to violate, section 1546 of Title 18

(relating to fraud and misuse of visas, permits, and other entry documents), is

deportable.” On October 7, 2011, Mr. Donjuan-Laredo was convicted of using false

immigration documents in violation of 18 U.S.C. § 1546(b)(1). Because he was

convicted of violating § 1546, and because § 1546 is an offense described in

                                           3
§ 1227(a)(3), the BIA agreed with the IJ that Mr. Donjuan-Laredo was ineligible for

cancellation of removal.

       Mr. Donjuan-Laredo admits that he pleaded guilty to violating 18 U.S.C.

§ 1546, but he argues that “[he] did not commit a crime of fraud and misuse of visas,

permits, and other documents,” Pet’r Br. at 10, and that his conviction is “an illegal

conviction on its face,” id. at 14. He also asserts that he received ineffective

assistance of counsel during his criminal proceedings and that this should invalidate

his conviction. But as the BIA explained in rejecting these arguments, the agency

“cannot go behind [a] conviction and determine an alien’s guilt or innocence,” and it

“may not entertain a collateral attack on [Mr. Donjuan-Laredo’s] conviction.”

R. at 4. The BIA’s decision is consistent with its own precedent. See, e.g., Matter of

Madrigal-Calvo, 21 I. & N. Dec. 323, 327 (BIA 1996) (holding that “the Immigration

Judge and this Board cannot entertain a collateral attack on a judgment of conviction

unless that judgment is void on its face, and cannot go behind the judicial record to

determine the guilt or innocence of the alien”).

      Likewise, “we have adhered to the rule that collateral challenges to predicate

criminal convictions are beyond the scope of [immigration] proceedings.” Vasiliu v.

Holder, 651 F.3d 1185, 1187 (10th Cir. 2011) (internal quotation marks omitted). As

we have explained, “immigration authorities must look solely to the judicial record of

final conviction and may not make their own independent assessment of the validity

of an alien’s guilty plea. Thus, once the conviction becomes final, it provides a valid

basis for deportation unless it is overturned in a post-conviction proceeding.”

                                            4
Id. (brackets, citation, and internal quotation marks omitted). We therefore conclude

that the BIA properly rejected Mr. Donjuan-Laredo’s attempts to collaterally attack

his conviction in his immigration proceedings.

      Mr. Donjuan-Laredo also contends that his due process and equal protection

rights were violated when the IJ denied his application for cancellation of removal by

relying on his illegal conviction. Because this argument rests on the premise that

Mr. Donjuan-Laredo’s conviction is illegal, and because establishing that premise

would involve an impermissible collateral review of his conviction in an immigration

proceeding, the BIA properly rejected it.

      Lastly, Mr. Donjuan-Laredo complains that the DHS failed to exercise its

prosecutorial discretion to forego removal proceedings against him, and he complains

that the IJ failed to review the DHS’s refusal to exercise its prosecutorial discretion.

But as the BIA explained, “the DHS’s prosecutorial discretion is not subject to

review by the [IJ].” R. at 4. We see no error in the BIA’s decision as we have held

that “neither an IJ nor the BIA has the authority to review the government’s

prosecutorial discretion decisions.” Veloz-Luvevano v. Lynch, 799 F.3d 1308, 1315

(10th Cir. 2015).

      We agree with the agency that Mr. Donjuan-Laredo’s § 1546 conviction means

he is statutorily ineligible for cancellation of removal. Accordingly, we deny his




                                            5
petition for review. The sealed, ex parte attorney discipline order entered March 15,

2017 is discharged.

                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Chief Judge




                                          6